Title: From John Adams to Rufus King, 10 July 1803
From: Adams, John
To: King, Rufus



Dear Sir
Quincy July 10. 1803

I duly received, his Britannic Majestys Declaration and the List of Papers presented to Parliament with the kind Letter you did me the Honor to write me on the twenty Second of June. With great Sincerity I thank you, Sir for this instance of your polite Attention to me, and for a great number of others of a like kind, during your Embassy in England. I was then So Situated that I could not acknowledge the Receipt of many Pamphlets, of an interesting nature which you were so good as to Send me.
Your Conduct during your whole Residence in England, so far as it ever came to my knowledge was so entirely Satisfactory to me, and So highly honourable and beneficial to your Country, that I cannot but regret the Necessity you found yourself under to return. This however does not prevent Mrs Adams from joining with me in most cordial Congratulations with you and Mrs King on your fortunate Voyage and perfect health.
I ought not to conclude this Letter with out expressing to you my most hearty Thanks for your Friendship to my Son.
With great Esteem I am / Dear Sir your obliged Friend and / very humble Servant
John Adams